Citation Nr: 1139624	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-32 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for kyphoscoliosis of the spine with lumbar spondylosis, spiral stenosis at lumbar 2/3 and lumbar 3/4, and lumbar radiculitis. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had February 1943 to December 1945.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied entitlement to service connection for a low back disability.

In a February 2005 decision, the Board denied service connection for a low back disability.  In September 2005, the Board reconsidered the February 2005 denial and a panel issued a decision granting service connection for a low back disability. 

In an October 2005 decision, the RO assigned a 40 percent disability rating for the low back disability.  The Veteran appealed this rating decision.  In a June 2011 decision, the RO increased the Veteran's disability rating to 60 percent effective in February 2002, the date of the original claim.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal to the Board.

The issue of entitlement to special monthly compensation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  For the entire appeal period, the Veteran's lumbar spine disorder was characterized as thoracic kyphoscoliosis, lumbar degenerative rotatory scoliosis, end-stage degenerative disease of the thoracolumbar spine, and advanced lumbar spondylosis and spinal stenosis of the lumbar spine at L2-L3 and L3-L4 with significant disequilibrium and manifested by severely limited range of motion, ambulation with a Trendelenburg compensation to the left, and restrictions on activities of daily living. 

3.  For the time period from November 17, 2008, the Veteran's low back disorder has resulted in bilateral calf atrophy with absent knee jerk and ankle jerk responses in the right and right lower extremities equivalent to moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to November 17, 2008, the criteria for an initial rating greater than 60 percent for kyphoscoliosis of the spine with lumbar spondylosis, spiral stenosis at lumbar 2/3 and lumbar 3/4, and lumbar radiculitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5293 (effective before September 26, 2003).

2.  From November 17, 2008, the criteria for an initial rating greater than 40 percent for kyphoscoliosis of the spine with lumbar spondylosis, spiral stenosis at lumbar 2/3 and lumbar 3/4, and lumbar radiculitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5292 (effective September 26, 2003).

3.  From November 17, 2008, the criteria for a separate 40 percent disability evaluation, but no higher, for neurological impairment due to degenerative disc disease of the lumbosacral spine in the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 5292 (2002), Diagnostic Codes 5243, 8520 (2011).

4.  From November 17, 2008, the criteria for a separate 40 percent disability evaluation, but no higher, for neurological impairment due to degenerative disc disease of the lumbosacral spine in the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5292 (2002), Diagnostic Codes 5243, 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a low back disorder was received in February 2002.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in March 2002 and November 2003.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case was issued in June 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  The Board notes that although the provisions of Dingess have not been provided, the Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112  (2007).  Therefore, no further notice is needed under VCAA.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file.  The Veteran was also afforded VA examinations in May 2002, November 2005, and August 2010 to obtain an opinion on the nature and severity of the Veteran's low back disability.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  The Board notes that although the Veteran has reported treatment from multiple private physicians, the Veteran has not submitted any private treatment records nor identified the private physicians along with a medical release form so that the RO could obtain the records.  The Board reminds the Veteran that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Factual Background

The Veteran's service treatment records, including November 1942 enlistment and November 1945 separation examination reports, are silent for any complaints or diagnoses of a chronic back disorder. 

A February 2001 private treatment records from V. L., M.D., indicates that the Veteran has had a long history of scoliosis.  He was doing okay but noted over the past six years he has had worsening difficulties with ambulation.  He has had a significant fall and began experiencing significant weakness of the right hip.  The Veteran was given an MRI which found mild central stenosis from L2-L4 and moderate lateral recess stenosis L4-5 and L5-S1.  Physical examination found a list to the left, significant kyphoscoliosis in the lumbar spine on forward bending, some weakness of the hip and hip abductors, and ambulation with a Trendelenburg gait.  The examiner noted an extremely limited range of motion of flexion, extension, rotation, and lateral tilting to the lumbar spine.  There was also some generalized atrophy noted on the right lower extremity compared to the left.  X-ray testing found a T11-L4 curve measuring 38 degrees, significant multilevel degenerative disc disease, facet arthropathy, and kyphotic deformity to the lumbar spine.  The diagnoses were idiopathic lumbar kyphoscoliosis with resulted degenerative disc disease and facet arthropathy with a list to the left coupled with a new onset of right hip abductor weakness producing a significant Trendelenburg decompensation to the left. 

In a February 2002 letter, V. L, M.D., reported that the Veteran is inoperable because of a very complicated condition regarding his spine including severe lumbar degenerative disc disease and idiopathic scoliosis.  

In an April 2002 letter by A. P., M.D., the physician reported that the Veteran has been under his care for arthritis since 1994.  He has progressive disability due to his spine kyphoscoliosis and lumbar spondylosis.  These degenerative changes were exacerbated by an episode of heavy lifting while in the military.  The Veteran can now barely ambulate with a cane.  He is not a candidate for surgery and his progressive disability will continue.  

During a May 2002 VA examination, the Veteran complained of constant pain with occasional exacerbations and lack of endurance and abnormal posture leading to inability to do certain activities of daily living.  He reported he does not receive any treatment for his back though he did receive some physical therapy but no medications.  The examiner noted that the Veteran uses a cane to ambulate outside of the house and holds onto objects during ambulation inside the house.  He has not had any surgery but he is seen by rheumatology and orthopedist.  The Veteran has severe restrictions with activities of daily living which include lifting, holding objects, walking, dressing, and laying down secondary to his anatomical abnormality and pain.  On physical examination, the Veteran had extremely limited range of motion of extension and lateral flexion.  He was able to flex to about 90 degrees, he is severely kyphoscolitoic, and he has spasms of paraspinal bilaterally.  He has fixed deformity with marked spasm of the musculature of the back.  Neurological findings included absent right knee jerk and bilaterally absent ankle jerk.  Sensation was intact and joint position sense is intact.  The diagnosis was kyphoscoliosis of the spine with lumbar spondylosis with spinal stenosis at L2-3 and L3-4.  

The Veteran submitted multiple letters attesting to his in-service injury and current ambulation problems.  In a July 2003 letter, the Veteran also reported that he had applied for thousands of jobs over the years, but that he was never hired. 

During a November 2005 VA examination, the Veteran complained of chronic back pain.  He reported that he worked on a direct mail business from which he retired three years prior and that his job required him to stand for 10 to 12 hours a day.  The Veteran uses a cane for ambulation outside of his house.  He stated he can ambulate for one block, and then he has to stop and rest to continue walking.  The Veteran complained of a dull pain on the bilateral low back areas.  He has no radiation, but the pain increased with activity and lifting and is decreased with exercise.  The Veteran reported his only treatment is to exercise more and to preserve the range of motion and the function of the spine.  The Veteran indicated he has had no flare-ups as he is very careful in lifting and doing increased activity.  He has had no incapacitating pain in at least 12 months.  The Veteran further indicated that his ability to walk and do his activities of daily living is slightly limited with his back problem.  He uses a case which helps him to some extent.  

Upon examination, the examiner found he walks with a Trendelenburg gait, and he has severe kyphoscoliosis with prominence of the lumbar spine.  Range of motion included forward flexion to 80 degrees actively and passively to 85 degrees; extension to 5 degrees actively and 10 degrees passively; left lateral flexion was to 10 degrees; right lateral flexion was to 15 degrees; left lateral rotation was to 15 degrees actively and 20 degrees passively; right lateral rotation was to 15 degrees actively and to 20 degrees passively.  On repetitive range of motion, there was no pain or weakness but the Veteran developed fatigue and lack of endurance.  Sensory examination was intact to light touch bilaterally and symmetrically in the lower extremities.  Reflexes were +1 bilaterally and symmetrical for both knee jerk and ankle jerk.  Straight leg raising is negative.  The examiner referred to the private January 2001 MRI.  The diagnosis was chronic low back pain syndrome, spinal stenosis at L3-L5 and dextroscoliosis of the lumbar spine. 

In an April 2007 statement, the Veteran complained that he cannot walk more than about 40 or 50 feet before his legs, ankles, and thighs start cramping up so badly that he has to stop for about 30 seconds or so. 

In a September 2008 letter, J. E., M.D., indicated that the Veteran has continued to have worsening symptoms and limitation of function to his back and now ambulates with a cane and instability.  Upon examination, it was determined that the Veteran has severe kyphoscoliosis with significant permanent partial disability secondary to spinal disease. 

In a November 2008 private treatment record, V. L., M.D., reported that the Veteran continues to have significant back complaints and disequilibrium.  The Veteran reported that this deformity is getting in the way of his activities of daily living.  The examiner noted he has medical comorbitities, and is not a surgical candidate.  The Veteran reported that occasionally his legs will buckle and give way.  He has had a vascular evaluation which was negative.  Physical examination found severe coronal and sagittal balance decompensation secondary to discongentic disease in the thoracolumbar spine and degenerative rotator scoliosis.   The examination found bilateral calf atrophy.  His reflexes were 0/4 to knee jerk and ankle jerk testing.  An X-ray report revealed coronal and sagittal plant deformity in both the thoracic and lumbar spines.  The diagnosis was end-stable degenerative disease aggravated by multiple injuries over time at an early age.  

The Veteran underwent a VA examination in August 2010.  It was noted that he Veteran was unable to leave his home, therefore the examiner was performed at his home.  The examiner noted that the claims file was unavailable.  The Veteran reported he is retired and that when he worked he did "direct mail" and also was involved in a real estate business.  The Veteran reported multiple injuries in service, and that following his discharge from the Army, he received "electrical treatments" to this back with limited relief.  He was treated by Dr. L. in 2008.  The Veteran complained of lower back pain radiating to the left lateral chest and flank, worse every four to five days until he exercises it out.  He complained of flare-ups with standing and lying flat during which his pain goes to an eight or nine on a scale of ten.  The Veteran reported pain in the anterolateral aspect of the thighs, left more so than right, radiating to the calf with "pins and needles" sensation in this feet especially at night.  He complained of stiffness, fatigability, lack of endurance, and weakness of his lower extremities.  He described diminished ambulatory capacity, signs and symptoms consistent with claudication and neuropathy.  He also reported urinary incontinence, urgency, and erectile dysfunction.  His gait is ataxic and he has significant disequilibrium and marked unsteadiness on position changes.  He described falling multiple times.  The Veteran uses a walker and is noted to have a Trendelenburg gait with rotator lurch.  The examiner noted that the Veteran is currently retired.  The Veteran also states he has an inability to drive, perform household chores, participate in any recreational activities or sports, or walk outside.  He reported he was essentially house-bound due to his disorders.  Ambulation is limited to 10 feet in his apartment by holding onto walls, chairs, and the couch.  Activities of daily living are limited to dressing (with problems with trousers, socks and shoes) and he is able to feed himself.  He also cares for his wife. 

Upon physical examination, the examiner noted that the Veteran's posture is markedly kyphotic with severe thoracolumbar scoliosis.  The Veteran has a severe list with rotator changes to the left.  He stands in a "jump position" with flexion deformities in both knees to 1- degrees.  His kyphosis is 50 degrees with a 30 degree levoscoliosis measured with a goniometer.  There is a non-erythematic, non-tender bony prominence at the approximate L3-L4 level midline over the spinous process.  There is significant atrophy of the thoracolumbar spine with significant atrophy of the trapezii, levator scapulae, and rhomboids right more so than left.  There was tenderness to palpation over the thoracolumbar spinous processes and paralumbar region.  A spasm was noted over the thoracolumbar paravertebral region with also atrophy of the glutei and lower extremities.  Range of motion of the thoracolumbar spine was measured as forward flexion from 25 to 85 degrees with discomfort and unsteadiness.  Extension was limited to 25 degrees.  Left lateral flexion was to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 15 degrees, and right lateral rotation was to 15 degrees.  The Veteran was requested to perform three repetitions of forward flexion, extension, bilateral lateral rotation and bilateral lateral flexion but he was unable to do so for fear of falling.  During the course of the examination there was fatigability, lack of endurance, and gross incoordination due to this disequilibrium.  The examiner noted no appreciable patellar or Achilles' reflexes.  The examiner was unable to palpate distal pulses.  There was a leg length and girth of the thighs discrepancy.  Femoral pulses were intact bilaterally though the examiner noted he was unable to appreciate popliteal, dorsalis pedis, or posterior tibial pulses.  The diagnoses were thoracic kyphoscoliosis, lumbar degenerative rotatory scoliosis, end-stage degenerative disease of the thoracolumbar spine, and advanced lumbar spondylosis and spinal stenosis of the lumbar spine at L2-L3 and L3-L4 with significant disequilibrium. 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

During the pendency of the Veteran's appeal, substantive changes were made to that portion of the Rating Schedule that addresses evaluation of the spine.  In 2002, the evaluation criteria for Diagnostic Code (DC) 5293, for intervertebral disc syndrome, were amended.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  The amendment was effective on September 23, 2002.

In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  An omission was then corrected by reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The amendment and correction were made effective from September 26, 2003.

Where a law or regulation changes after a claim has been filed, but before the administrative appeal process has been concluded, the version most favorable to an appellant applies.  See e.g., VAOPGCPREC 7-2003.  The effective-date rule established by 38 U.S.C.A. § 5110(g), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  The veteran does get the benefit of having both the old regulation and the new regulation considered for the period after the change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not apply revised schedular criteria to a claim prior to the effective date of the pertinent amended regulations).

Under the old version of Diagnostic Code 5293, a 40 percent evaluation required severe intervertebral disc syndrome, with recurring attacks, with intermittent relief.  A 60 percent evaluation required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (prior to Sept. 23, 2002).

Under the new version of Diagnostic Code 5293, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warrant a 40 percent evaluation, and incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 (effective on and after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the current Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic manifestations, VA is to evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes, and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id.

Under the old version of Diagnostic Code 5291, moderate or severe limitation of motion of the dorsal spine warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (prior to Sept. 26, 2003).

Under Diagnostic Code 5292, severe limitation of motion of the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to Sept. 26, 2003).

Under Diagnostic Code 5295, a 40 percent evaluation requires severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent evaluation is also warranted if only some of these manifestations are present if there is also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (prior to Sept. 26, 2003).

Under the amended regulations effective September 26, 2003, the evaluation criteria for rating disabilities of the spine were revised by establishing a general rating formula that applies to all diseases and injuries of the spine.  The amendment made editorial changes, not representing any substantive change, to the adopted evaluation criteria for intervertebral disc syndrome to make them compatible with the new general rating formula.  The seven Diagnostic Codes 5286 through 5292 that involved findings of ankylosis or limitation of motion of the spine were deleted.  The amended regulations added degenerative arthritis of the spine, DC 5242, which will ordinarily be evaluated under the general rating formula for diseases and injuries of the spine except when X-ray findings, as discussed under DC 5003, are the sole basis of its evaluation.  Under the amended regulations, new diagnostic codes were assigned for conditions already in the Rating Schedule, which included DC 5237 for lumbosacral strain and DC 5243 for intervertebral disc syndrome.

The General Rating Formula for Diseases and Injuries of the Spine provide that:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the general rating formula provides that unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent evaluation.

Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or combined range of motion of the cervical spine limited to not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25.


In addition, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides:

Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a 60 percent evaluation

Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 40 percent evaluation

Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a 20 percent evaluation

Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a 10 percent evaluation.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment .

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 2004).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where the limitation of motion of the specific joint or joints involved is noncompensable, under the applicable diagnostic codes, a maximum rating of 10 percent is warranted where arthritis is shown by x-ray and where limitation of motion is objectively confirmed by evidence of swelling, muscle spasm, or painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  A 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Prior to September 26, 2003, ankylosis (complete bony fixation) of the dorsal spine at a favorable angle warrants a 20 percent evaluation.  Ankylosis of the dorsal spine at an unfavorable angle warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5288.

Prior to September 26, 2003, ankylosis of the lumbar spine at a favorable angle warrants a 40 percent evaluation.  Ankylosis of the lumbar spine at an unfavorable angle warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5289.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2004).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2004).

Analysis

As noted above, during the pendency of the Veteran's claim and appeal, changes were made to that portion of the Rating Schedule that addresses evaluation of disorders of the spine, effective September 23, 2002, and September 26, 2003.  Because the Veteran's claim was filed before the regulatory changes occurred, he is entitled to consideration of both the old and revised regulations.  If a revised version of the regulation is more favorable, the retroactive reach of that regulation can be no earlier than the effective date of that change, and the Board must apply only the earlier version(s) of the regulation for the period prior to the effective date of the change.

In an October 2005 decision, the RO assigned a 40 percent disability rating for the low back disability.  The Veteran appealed this rating decision.  In a June 2011 decision, the RO increased the Veteran's disability rating to 60 percent effective in February 2002, the date of the original claim.  The Veteran continued his appeal claiming that his condition was more severe.  Clearly, the veteran is competent to allege that he is worse, and that he has functional impairment.  However, the Board must also consider the evidence created by competent professionals in deciding the appeal.

In reaching its decision, the Board has considered the complete history of the disability in question as well as the current clinical manifestations and the effect the disability may have on the earning capacity of the veteran.  38 C. F. R. §§ 4.1, 4.2, 4.41 (2010).  The history of low back complaints has been reviewed and the functional impairment which can be attributed to pain or weakness has been taken into account.

As detailed above, during the course of the Veteran's appeal, regulations had undergone significant changes as to how the Veteran's lumbar disability, characterized as kyphoscoliosis of the spine with lumbar spondylosis, spiral stenosis at lumbar 2/3 and lumbar 3/4, and lumbar radiculitis, is evaluated.  


Prior to September 23, 2002

In this case, the Veteran's disability was originally rated under the pre-September 23, 2002 criteria which combined orthopedic and neurological disabilities.  The 60 percent evaluation is the maximum schedular evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The currently assigned 60 percent evaluation is in excess of the maximum allowable evaluation based on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4 (2002), to include other potentially applicable diagnostic codes whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Under the Diagnostic Codes applicable to the spine, the only higher evaluations available are for residuals of fracture of the vertebra, Diagnostic Code 5285, or ankylosis of the spine, Diagnostic Code 5286.  As the claims file includes no objective findings of ankylosis or residuals of a vertebral fracture, a higher evaluation for the Veteran lumbar spine disorder under these diagnostic codes is not warranted.  For this time period there are no other rating criteria that would afford the Veteran a higher rating.

From September 23, 2002 to November 17, 2008 

As noted, on September 23, 2002, new regulations went into effect.  With these new regulations, it became possible to evaluate intervertebral disc syndrome based upon both orthopedic and neurological manifestations.  The Veteran's back disability has been evaluated under both the pre-September 23, 2002 and post-September 23, 2002 regulations, and the prior regulations favor the Veteran for the time prior to November 17, 2008. 

Prior to September 26, 2003, under diagnostic code 5292 for severe limitation of motion of the lumbar spine, the rating schedule provides no more than a 40 percent evaluation unless there is demonstrable deformity of a vertebra from fracture, something the evidence does not show.  Under rating criteria for the lumbar and thoracic spine which went into effect on September 26, 2003, a 50 percent evaluation could not be assigned unless there is unfavorable ankylosis of the thoracolumbar spine.  As noted above, ankylosis of the spine has never been shown.  A 40 percent rating is for application when there is severe limitation of the lumbar spine.  

For the time period between September 23, 2002 and November 17, 2008, the Veteran's low back disability did not include neurological findings which would warrant a separate disability rating.  A February 2001 private treatment record from noted some generalized atrophy on the right lower extremity compared to the left.  During a May 2002 VA examination, neurological findings included absent ankle and knee jerk but with intact sensation.  Since neurological pathology associated with the Veteran's service-connected disorder has not been shown to have been more than mild, the criteria provide no basis for a rating higher than the 60 percent rating assigned.

As noted above, under provisions for rating intervertebral disc syndrome, effective September 23, 2002 under Diagnostic Code 5293, and effective September 26, 2003, under Diagnostic Code 5243, ratings are based on incapacitating episodes or orthopedic and neurologic impairment.  There have been no complaints of incapacitating episodes during any of the many VA examinations or VA treatment reports.

Therefore, for the time period from September 23, 2002 to November 17, 2008, the Veteran's lumbar spine disability is most favorably rated under the pre-September 26, 2003, Diagnostic Code 5290 which warranted a 60 percent evaluation.  

From November 17, 2008

From November 17, 2008, the Board finds that the Veteran would be most favorably treated if rated separately for his orthopedic and neurological disorders concerning his service-connected low back disorder. 

As noted previously, prior to September 26, 2003 under diagnostic code 5292 for severe limitation of motion of the lumbar spine, the rating schedule provides no more than a 40 percent evaluation unless there is demonstrable deformity of a vertebra from fracture, something the evidence does not show.  Under rating criteria for the lumbar and thoracic spine which went into effect on September 26, 2003, a 50 percent evaluation could not be assigned unless there is unfavorable ankylosis of the thoracolumbar spine.  As noted above, ankylosis of the spine has never been shown.  A 40 percent rating is for application when there is severe limitation of the lumbar spine.  There has, however, since November 17, 2011, been shown to be neurological pathology.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

The medical evidence, including the November 2008 private treatment report, indicates that the Veteran experiences some neurological manifestations, which have been medically associated with his low back degenerative disc disease.  The private physician noted objective findings of bilateral calf atrophy.  In terms of causation, there was MRI evidence of significant spinal stenosis at the lumbar spine level.  Accordingly, the Board will evaluate these neurological manifestations pursuant to Diagnostic Code 8520, Sciatic Nerve.

The Rating Schedule provides ratings for disability of the sciatic nerve (or neuritis or neuralgia) when there is evidence of mild incomplete paralysis at 10 percent, moderate incomplete paralysis at 20 percent, moderately severe incomplete paralysis at 40 percent, severe incomplete paralysis with marked muscular atrophy at 60 percent, or complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost at 80 percent.  See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  The term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Board resolves the benefit of the doubt in favor of the veteran, and finds that the evidence supports the award of a separate ratings for moderately severe paralysis of the sciatic nerve of each the right and left lower extremities.  Separate disability ratings of 40 percent are warranted under Diagnostic Code 8520 based upon the neurological manifestations of each the right and left lower extremities attributed to the low back disability, effective from the date of the objective findings, November 11, 2008.  Essentially, such pathology has clearly been associated with the Veteran's service-connected degenerative disc disease of the lumbar spine.  The preponderance of the evidence does not, however, show more than moderately severe 'incomplete paralysis.'  No marked atrophy of any muscles of either lower extremity has been shown warranting a 60 percent evaluation, nor have there been findings of complete paralysis of the sciatic nerve warranting a total evaluation. 

For All Time Periods

The Board acknowledges the Veteran and his representative's contentions that his back is more severely disabling.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  The Veteran is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.   In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his low back disability that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  While the Board notes that the Veteran complained that his low back disability interfered with his employment, there is simply no objective evidence showing that the low back disability has resulted in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

For the time period prior to November 11, 2008, an initial disability rating in excess of 60 percent for kyphoscoliosis of the spine with lumbar spondylosis, spiral stenosis at lumbar 2/3 and lumbar 3/4, and lumbar radiculitis, is denied.

For the time period from November 11, 2008, a disability rating in excess of 40 percent for kyphoscoliosis of the spine with lumbar spondylosis, spiral stenosis at lumbar 2/3 and lumbar 3/4, and lumbar radiculitis, is denied.

Entitlement to a separate 40 percent disability evaluation for neurological impairment of the right lower extremity associated with degenerative disc disease of the lumbar spine is granted, effective from November 11, 2008.

Entitlement to a separate 40 percent disability evaluation for neurological impairment of the left lower extremity associated with degenerative disc disease of the lumbar spine is granted, effective from November 11, 2008.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


